Exhibit 10.1

EXECUTION COPY

WAIVER, CONSENT AND EIGHTH AMENDMENT

TO AMENDED AND RESTATED FINANCING AGREEMENT

WAIVER, CONSENT AND EIGHTH AMENDMENT, dated as of October 2, 2009 (the “Eighth
Amendment”), to the Financing Agreement referred to below, by and among
(i) ENHERENT CORP., a Delaware corporation (“enherent” or the “Parent”), and
each Subsidiary of Parent listed as a borrower on the signature pages thereto
(together with the Parent, each, a “Borrower” and collectively, the
“Borrowers”), and (ii) ABLECO FINANCE LLC, a Delaware limited liability company
(“Ableco”) as lender and as agent (in such capacity, the “Agent”) for itself and
each Person that purchases any portion of Ableco’s rights and obligations under
the Financing Agreement pursuant to Sections 2.07 and 10.07 thereof
(collectively with Ableco, the “Lenders”).

WHEREAS, the Borrowers, the Agent and the Lenders are parties to the Amended and
Restated Financing Agreement dated as of April 1, 2005 (as amended to date, the
“Financing Agreement”), pursuant to which the Lenders have agreed to make
certain term loans and revolving loans to the Borrowers from time to time in an
aggregate principal amount at any time outstanding not to exceed the aggregate
amount set forth in the Financing Agreement; and

WHEREAS, the Borrowers have requested that the Agent and the Lenders (a) amend
certain provisions of the Financing Agreement to, among other things, amend
certain provisions relating to the Term Loan B amortization set forth in
Section 2.03(a) of the Financing Agreement; and (b) waive the Events of Default
arising under Sections 8.01(d) and (e) of the Financing Agreement as a result of
the Borrowers’ failure to comply with Section 6.03 of the Financing Agreement as
more fully described in Section 2 hereof; and based upon the terms and
conditions set forth herein, the Lenders and the Agent have agreed to such
waiver;

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:

1. Definitions in Eighth Amendment. Any capitalized term used herein and not
defined shall have the meaning assigned to it in the Financing Agreement.

2. Amendments.

(a) Section 1.01 of the Financing Agreement is hereby amended by adding the
following new definitions in their appropriate alphabetical order, as follows:

“‘Eighth Amendment’ means the Waiver, Consent and Eighth Amendment to Amended
and Restated Financing Agreement, dated as of October 2, 2009, by and among the
Borrowers, the Agent and the Lenders.”

“‘Eighth Amendment Effective Date’ means the later of (i) October 2, 2009 and
(ii) the date on which all of the conditions precedent set forth in Section 3 of
the Eighth Amendment have been satisfied or waived in writing.”



--------------------------------------------------------------------------------

(b) Section 2.03(c) of the Financing Agreement is hereby amended and restated in
its entirety to read as follows:

“(c) As of the close of business on the Eighth Amendment Effective Date, the
aggregate amount outstanding under Term Loan B is $642,000, which amount shall
be repayable in consecutive monthly installments on the first day of each month,
commencing on October 6, 2009 until the Term Loan B Maturity Date, each such
monthly installment in an aggregate amount equal to (i) in the case of the
October 6, 2009 installment, $20,178, (ii) in the case of November and December
of 2009, $10,000 and (iii) for each month thereafter, $47,000; provided,
however, that the last such installment shall be in the amount necessary to
repay in full the unpaid principal amount of the Term Loan B, as well as any
other outstanding interest or fees related thereto.”

(c) Section 2.04(a) of the Financing Agreement is hereby amended and restated in
its entirety to read as follows”

“(a) Loans.

(i) Each Revolving Loan shall bear interest on the principal amount thereof from
time to time outstanding, from the date of such Loan until such principal amount
becomes due, at a rate per annum equal to the Reference Rate plus (A) at any
time prior to the Eighth Amendment Effective Date, 4.00% and (B) at any time
thereafter, 4.50%;

(ii) Subject to the terms of this Agreement, at the option of the Borrower, the
Term Loan B or any portion thereof shall be either a Reference Rate Loan or a
LIBOR Rate Loan. Each portion of the Term Loan B that is a Reference Rate Loan
shall bear interest on the principal amount thereof from time to time
outstanding, at a rate per annum equal to the Reference Rate plus 0.75%. Each
portion of the Term Loan B that is a LIBOR Rate Loan shall bear interest on the
principal amount thereof from time to time outstanding, from the date such
portion of the Term Loan B is converted to, or continued as, a LIBOR Rate Loan
until repaid or converted back to a Reference Rate Loan, at a rate per annum
equal to the LIBOR Rate for the Interest Period in effect for the Term Loan B
(or such portion thereof) plus 4.50%.”

3. Waiver and Consent.

(a) Pursuant to the request by the Borrowers, but subject to satisfaction of the
conditions set forth in Section 3 hereof, and in reliance upon (i) the
representations and warranties of Borrowers set forth herein and in the
Financing Agreement and (ii) the agreements of the Borrowers set forth herein,
the Lenders and the Agent hereby waive any Event of Default that may arise under
Sections 8.01(d) and (e) of the Financing Agreement by reason of (A) the
Borrowers’ failure to maintain the minimum Fixed Charge Coverage Ratio for the
fiscal quarter ending September 30, 2009 in accordance with Section 6.03(a) of
the Financing Agreement and (B) the Borrowers’ failure to maintain the minimum
Consolidated EBITDA for the fiscal quarter ending September 30, 2009 in
accordance with Section 6.03(b) of the Financing Agreement.

 

-2-



--------------------------------------------------------------------------------

(b) The waiver in this Section 2 shall be effective only in this specific
instance and for the specific purposes set forth herein and does not allow for
any other or further departure from the terms and conditions of the Financing
Agreement or any other Loan Document, which terms and conditions shall remain in
full force and effect.

4. Conditions to Effectiveness. This Eighth Amendment shall become effective
only upon satisfaction in full, in a manner satisfactory to the Agent, of the
following conditions precedent (the first date upon which all such conditions
shall have been satisfied being herein called the “Eighth Amendment Effective
Date”):

(a) The representations and warranties contained herein, in Section 5.01 of the
Financing Agreement and in each other Loan Document and certificate or other
writing delivered to the Agent pursuant hereto on or prior to the Eighth
Amendment Effective Date shall be correct on and as of the Eighth Amendment
Effective Date as though made on and as of such date, except to the extent that
such representations and warranties (or any schedules related thereto) expressly
relate solely to an earlier date (in which case such representations and
warranties shall be true and correct on and as of such date); and, no Default or
Event of Default (other than the Event of Default waived by Section 2 hereof)
shall have occurred and be continuing on the Eighth Amendment Effective Date.

(b) The Agent shall have received counterparts of this Eighth Amendment which
bear the signatures of each Borrower.

(c) All legal matters incident to this Eighth Amendment shall be satisfactory to
the Agent and its counsel.

5. Representations and Warranties. Each Borrower hereby represents and warrants
to the Agent and the Lenders as follows:

(a) Representations and Warranties; No Event of Default. The representations and
warranties herein, in Section 5.01 of the Financing Agreement and in each other
Loan Document and certificate or other writing delivered to the Agent or the
Lenders pursuant hereto on or prior to the Eighth Amendment Effective Date shall
be correct on and as of the Eighth Amendment Effective Date as though made on
and as of such date, except to the extent that such representations and
warranties (or any schedules related thereto) expressly relate solely to an
earlier date (in which case such representations and warranties shall be true
and correct on and as of such date); and no Default or Event of Default (other
than the Event of Default waived by Section 2 hereof) shall have occurred and be
continuing on the Eighth Amendment Effective Date.

(b) Organization, Good Standing, Etc. Such Borrower (i) is a corporation duly
organized, validly existing and in good standing under the laws of the state of
its organization, (ii) has all requisite power and authority to execute, deliver
and perform this Eighth Amendment and to perform the Financing Agreement, as
amended hereby, and (iii) is duly qualified to do business and is in good
standing in each jurisdiction in which the character of the properties owned or
leased by it or in which the transaction of its business makes such
qualification necessary.

 

-3-



--------------------------------------------------------------------------------

(c) Authorization, Etc. The execution, delivery and performance by such Borrower
of this Eighth Amendment, and the performance by such Borrower of the Financing
Agreement, as amended hereby, (i) have been duly authorized by all necessary
action, (ii) do not and will not contravene such Borrower’s charter or by-laws,
any applicable law or any contractual restriction binding on or otherwise
affecting it or any of its properties, (iii) do not and will not result in or
require the creation of any Lien (other than pursuant to any Loan Document) upon
or with respect to any of its properties, and (iv) do not and will not result in
any suspension, revocation, impairment, forfeiture or nonrenewal of any permit,
license, authorization or approval applicable to its operations or any of its
properties.

(d) Governmental Approvals. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority or other regulatory body
is required in connection with the due execution, delivery and performance by
such Borrower of this Eighth Amendment, or for the performance of the Financing
Agreement, as amended hereby.

(e) Enforceability of Loan Documents. Each of this Eighth Amendment, the
Financing Agreement, as amended hereby, and each other Loan Document to which
such Borrower is a party is a legal, valid and binding obligation of such
Borrower, enforceable against such Borrower in accordance with its terms, except
as such enforceability may be limited by or subject to any bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally.

6. Continued Effectiveness of Financing Agreement. Each Borrower hereby
(i) confirms and agrees that each Loan Document to which it is a party is, and
shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects except that on and after the Eighth Amendment
Effective Date all references in any such Loan Document to “the Financing
Agreement”, “thereto”, “thereof”, “thereunder” or words of like import referring
to the Financing Agreement shall mean the Financing Agreement as amended by this
Eighth Amendment, and (ii) confirms and agrees that to the extent that any such
Loan Document purports to assign or pledge to the Agent or any Lender, or to
grant to the Agent or any Lender a Lien on any collateral as security for the
Obligations of such Borrower from time to time existing in respect of the
Financing Agreement and the other Loan Documents, such pledge, assignment and/or
grant of a Lien is hereby ratified and confirmed in all respects.

7. Release by the Borrowers.

Effective on the Eighth Amendment Effective Date, each Borrower, for itself and
on behalf of its successors, assigns, and officers, directors, employees, agents
and attorneys, and any Person acting for or on behalf of, or claiming through
it, hereby waives, releases, remises and forever discharges each Agent and each
Lender, each of their respective Affiliates, and each of their respective
successors in title, past, present and future officers, directors, employees,
limited partners, general partners, investors, attorneys, assigns, subsidiaries,
shareholders, trustees, agents and other professionals and all other persons and
entities to whom any

 

-4-



--------------------------------------------------------------------------------

member of the Lenders would be liable if such persons or entities were found to
be liable to the Borrowers (each a “Releasee” and collectively, the
“Releasees”), from any and all past and present claims, suits, liens, lawsuits,
adverse consequences, amounts paid in settlement, debts, deficiencies,
diminution in value, disbursements, demands, obligations, liabilities, causes of
action, damages, losses, costs and expenses of any kind or character, whether
based in equity, law, contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law (each a “Claim” and
collectively, the “Claims”), whether known or unknown, fixed or contingent,
direct, indirect, or derivative, asserted or unasserted, matured or unmatured,
foreseen or unforeseen, past or present, liquidated or unliquidated, suspected
or unsuspected, which any Borrower ever had from the beginning of the world, now
has, or might hereafter have against any such Releasee through the Eighth
Amendment Effective Date, which Claims relate, directly or indirectly, to any
act or omission by any Releasee that occurred on or prior to the date of this
Eighth Amendment and relate, directly or indirectly, to the Financing Agreement,
any other Loan Document, or any acts or omissions of any such Releasee with
respect to the Financing Agreement or any other Loan Document, or the
lender-borrower relationship evidenced by the Loan Documents, except for the
duties and obligations set forth in the Financing Agreement and this Eighth
Amendment. As to each and every claim released hereunder, each Borrower hereby
represents that it has received the advice of legal counsel with regard to the
releases contained herein, and having been so advised, specifically waives the
benefit of the provisions of Section 1542 of the Civil Code of California which
provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

As to each and every claim released hereunder, each Borrower also waives the
benefit of each other similar provision of applicable federal or state law
(including without limitation the laws of the state of New York), if any,
pertaining to general releases after having been advised by its legal counsel
with respect thereto.

Each Borrower acknowledges that it may hereafter discover facts different from
or in addition to those now known or believed to be true with respect to such
claims, demands, or causes of action and agrees that this instrument shall be
and remain effective in all respects notwithstanding any such differences or
additional facts. Each Borrower understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.

Each Borrower, for itself and on behalf of its successors, assigns, and
officers, directors, employees, agents and attorneys, and any Person acting for
or on behalf of, or claiming through it, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of each Releasee above that
it will not sue (at law, in equity, in any regulatory proceeding or otherwise)
any Releasee on the basis of any claim released, remised and discharged by such
Person pursuant to the above release. Each Borrower further agrees that it shall
not dispute the validity or enforceability of the Financing Agreement or any of
the other Loan Documents or any of its obligations thereunder, or the validity,
priority, enforceability or the extent of the Agent’s Lien on any item of
Collateral under the Financing Agreement or the other Loan Documents. If any
Borrower or any of its respective successors,

 

-5-



--------------------------------------------------------------------------------

assigns, or officers, directors, employees, agents or attorneys, or any Person
acting for or on behalf of, or claiming through it violate the foregoing
covenant, such Person, for itself and its successors, assigns and legal
representatives, agrees to pay, in addition to such other damages as any
Releasee may sustain as a result of such violation, all attorneys’ fees and
costs incurred by such Releasee as a result of such violation.

8. Miscellaneous.

(a) This Eighth Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original, but all of which taken together shall constitute one and the
same agreement.

(b) Section and paragraph headings herein are included for convenience of
reference only and shall not constitute a part of this Eighth Amendment for any
other purpose.

(c) This Eighth Amendment shall be governed by, and construed in accordance
with, the laws of the State of New York.

(d) Each Borrower hereby acknowledges and agrees that this Eighth Amendment
constitutes a “Loan Document” under the Financing Agreement. Accordingly, it
shall be an Event of Default under the Financing Agreement if (i) any
representation or warranty made by a Borrower under or in connection with this
Eighth Amendment shall have been untrue, false or misleading in any material
respect when made, or (ii) a Borrower shall fail to perform or observe any term,
covenant or agreement contained in this Eighth Amendment.

(e) The Borrowers will pay on demand all reasonable out-of-pocket costs and
expenses of the Agent and the Lenders in connection with the preparation,
execution and delivery of this Eighth Amendment, including, without limitation,
the reasonable fees, disbursements and other charges of Schulte Roth & Zabel
LLP, counsel to the Agent and the Lenders.

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Eighth Amendment to be
executed and delivered as of the date first above written.

 

BORROWERS: ENHERENT CORP. By:  

/s/ Pamela Fredette

  Name: Pamela Fredette   Title: CEO & President AGENT and LENDER:

ABLECO FINANCE LLC, as lender and agent,
on behalf of itself and its affiliate assigns

By:  

/s/ Daniel Wolf

  Name: Daniel Wolf   Title: President